department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l october number release date cc psi br4 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel sb_se area cc sb la attn irene s carroll from paul f kugler associate chief_counsel passthroughs and special industries cc psi subject assets includible in decedent’s gross_estate this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend decedent a b daughter date date date date date trust dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree year year foundation state x issue to what extent are assets that were not reported on the estate_tax returns filed for the estates of decedent and decedent’s pre-deceased spouse a includible in decedent’s gross_estate conclusion based on the current information and as discussed more fully below it appears that assets will be includible in decedent’s gross_estate under sec_2033 sec_2036 sec_2038 and sec_2044 facts the documents submitted indicate the following decedent and a wife and husband were residents of state x a community_property_state a died on date survived by decedent approximately nine months later on date decedent died it appears that decedent and a created trust a revocable_trust on date and that trust was amended many times during their lifetimes apparently copies of all amendments are not currently available based on the documents received the fourth_amendment signed on date amends and restates the terms of trust comments are based on the assumption that the fourth_amendment contains the significant relevant provisions in effect at decedent’s death decedent and a were the trustors and the trustees of trust article dollar_figure provides that during the lifetime of both trustors the community estate may be withdrawn in whole or in part by either trustor and any separate estate may be withdrawn in whole or in part by the trustor who created it the trustors reserve the right to alter or amend the trust in whole or in part at any time during the lifetime of both trustors article dollar_figure provides that so long as both trustors are living the trustee shall pay to the trustors or shall apply for their use or benefit the entire net_income of the community estate and shall pay to or apply for the benefit of each trustor the entire net_income from any separate estate held for him or her the trustors may withdraw the principal of the community estate and any trustor who created a separate estate may withdraw the principal of the separate estate article dollar_figure provides that the trustors may use and occupy any principal_residence contributed to trust without the payment of rent and that the trustee will pay from the income or principal of trust any taxes assessments fire and casualty insurance and reasonable improvements for such home if the trustee sells the residence the proceeds of such sale may be used to purchase acquire or build a substantially_similar home and allow the trustors to occupy the new home under the same terms under article upon the death of one trustor survived by the other trustor the trustee is to divide trust into trust a_trust b and trust c trust a consists of the surviving trustor’s share of the community_property including that received by the trustee upon or by reason of the death of such trustor and the surviving trustor’s separate_property if any including any proceeds from life_insurance or employee benefit plans owned by the surviving trustor the balance of the trust assets consisting of the deceased trustor’s community and separate_property passes to trust b and trust c trust b is described as a credit_shelter_trust to be funded with that amount that can pass free of estate_tax by reason of the applicable unified_credit the balance of trust assets pass to trust c a qualified_terminable_interest_property qtip_trust intended to qualify for the marital_deduction under sec_2056 under article dollar_figure of trust from and after the death of the first trustor to die the surviving trustor has the power to alter amend or revoke trust a described below in whole or in part but trust b and trust c described below may not be altered amended or revoked from and after the death of the surviving trustor trust a may not be altered amended or revoked by any person with respect to trust a under article the surviving trustor receives income and retains the right to withdraw all or any part of the principal at any time the surviving trustor has a testamentary general_power_of_appointment over trust a with respect to trust b and trust c under articles dollar_figure and the surviving trustor is entitled to all income but may only invade principal based on an ascertainable_standard on the death of the surviving trustor the trustee may in its discretion pay out of the principal of trust b the surviving trustor’s last illness and funeral_expenses attorney’s fees and other costs of probate bona_fide debts and any estate and inheritance taxes after both trustors’ deaths the trustee shall hold administer and distribute the balance of trust b and trust c and any portion of trust a not disposed of under the general_power_of_appointment to foundation an organization described in sec_501 or if foundation does not so qualify to such other organization as may qualify article iii of decedent’s will directs her executor to pay all legal debts and provides that if the residuary assets are insufficient to satisfy such obligations the obligations are to be satisfied from trust’s corpus article v provides that the distribution of the rest residue and remainder of decedent’s estate of every kind or nature and wherever situated including property over which decedent’s has a power_of_appointment to the trustee of trust a’s form_706 united_states estate and generation-skipping_transfer_tax return was signed on date and reported a gross_estate of dollar_figurea a’s form_706 contained vague references to three parcels of real_estate the return reported that dollar_figured in pecuniary bequests passed to a’s brothers sister and daughters on schedule m of form_706 a’s executor claimed a marital_deduction of dollar_figuree representing a’s entire estate other than the dollar_figured in pecuniary bequests a’s form_706 did not contained any reference to trust or trusts a b and c shortly after date decedent’s form_706 was filed reporting a gross_estate of dollar_figureb with few exceptions such as a life_insurance_policy payable to decedent the assets reported on decedent’s form_706 were the same as those reported on the form_706 filed on behalf of a however in some cases the entire asset was reported whereas on a’s return only a’s one-half community interest was reported in other cases the values reported on decedent’s return were increased over the values reported on a’s return after the examination of decedent’s return decedent’s executor agreed to an additional_assessment in the course of pursuing collection on the assessment multiple additional assets including several significant parcels of real_estate were identified and it was determined that the estate should be re-examined upon further examination it was discovered that personal financial statements executed by a in year and year showed a net_worth exceeding dollar_figurec further research uncovered multiple holding_companies for many parcels of real_property and circumstances that appeared to indicate a pattern of tax_avoidance and fraud it is believed that the decedent’s estate intentionally misrepresented the nature and value of the assets listed on the form_706 and intentionally omitted significant other assets the statutory_notice_of_deficiency includes in the gross_estate eight parcels of real_estate not included on decedent’s form_706 as well as stock in closely held entities money market accounts bonds bank accounts etc b is the executor of decedent’s estate and was also the executor of a’s estate in addition b was decedent and a’s attorney for many years and it appears that b was involved in most if not all of the transactions with a either by structuring the transaction or actually participating as a principal in the transaction itself based on sec_6501 you have proceeded on the belief that the estate omitted assets worth over of the gross_estate stated in the return and therefore a 6-year statute_of_limitations applies in addition based on the facts and circumstances you believe that it is likely that under sec_6501 estate_tax may be assessed at any time because it is believed that a false return was filed with the intent to evade tax or because the estate willfully attempted to evade tax law and analysis sec_2031 provides that the value of the gross_estate of a decedent is determined by including the value at the time of decedent’s death of all property real or personal tangible or intangible wherever situated sec_2033 through list the various ways in which property may be brought into the gross_estate under sec_2031 sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest thereof of the decedent at the time of decedent’s death thus sec_2033 requires the ownership of an interest in property by the decedent at the time of the decedent’s death sec_2036 through differ from sec_2033 in that each requires a transfer by the decedent during life before the section is applicable the focus of these sections is situations in which the decedent transferred property while retaining enough control rights or benefits from that property that in substance the decedent is still considered to own the property and therefore the property is includible in the decedent’s gross_estate sec_2036 provides for the inclusion of transferred property with respect to which the decedent retained the income or the power to designate who shall enjoy the income sec_2037 includes in the decedent’s gross_estate certain transfers under which the beneficial_enjoyment of the property could be obtained only by surviving the decedent sec_2038 provides for the inclusion of transferred property if the decedent had at the time of decedent’s death the power to change the beneficial_enjoyment of the property it should be noted that there is a considerable overlap in the application of sec_2036 through with respect to reserved powers so that the transferred property may be includible in the decedent’s gross_estate in varying degrees under more than one of those sections sec_2056 allows a marital_deduction for qualified_terminable_interest_property in general qualified_terminable_interest_property is property with respect to which the surviving_spouse receives a qualifying_income_interest_for_life and with respect to which the estate makes an election described in sec_2056 to treat the property as deductible in general the spouse has a qualifying_income_interest_for_life if the spouse is entitled to receive all the income from the property for the spouse’s life and no person has a power during the spouse’s life to appoint the property to any person other than the spouse sec_2044 provides for the inclusion in the decedent’s surviving spouse’s gross_estate of any property in which the surviving_spouse had a qualifying_income_interest_for_life and with respect to which a deduction was allowed to the decedent’s estate with respect to the transfer of property to the surviving_spouse under sec_2056 based on the information submitted we cannot provide specific advice on an asset by asset basis however we believe it is first necessary to identify how the assets were titled eg a’s name decedent’s name or in the name of the trust and determine how the assets devolved based on the terms of decedent’s and a’s wills and the terms of trust the file did not contain a copy of a’s will however we note that in many cases where a husband and wife establish a revocable_trust to administer their assets it is common that each will provides for distribution of the probate residuary_estate to the revocable_trust thus possibly any excluded assets titled in a’s name would have passed under his will to trust however this would have to be confirmed by examination of a’s will any property listed on decedent’s form_706 or discovered during the re- examination that is titled in decedent’s name are includible under sec_2033 to the extent of decedent’s interest at the time of her death the documents submitted indicate that the properties omitted from decedent’s form_706 appear in large part to have been assets owned or title in the name of trust assuming these assets were held in trust at the time of a’s death the assets should have passed under the terms of trust it appears from a’s form_706 that trust b the credit_shelter_trust would not be funded or would be funded with a minimal amount since most of the available unified_credit was exhausted by pecuniary bequests to a’s brothers sister and daughters thus the excluded assets titled in the name of trust should have passed to trust a and trust c to the extent the excluded assets were decedent’s separate_property or decedent’s community_property the assets should have passed to trust a_trust a assets are subject_to inclusion in decedent’s gross_estate under sec_2036 and sec_2038 the balance of the assets including any excluded assets titled in a’s name that passed to trust under the terms of a’s will should have passed to trust c these assets would be subject_to inclusion under sec_2044 if a’s estate made the election under sec_2056 to treat the trust as qualified_terminable_interest_property in this regard schedule m of form_706 filed for a’s estate claimed the marital_deduction for his entire estate except for pecuniary bequests in the amount of dollar_figured which language would include the assets passing to trust c we emphasize however that in general the pertinent facts must be ascertained before a clear determination can be made as to which code provision requires inclusion of the assets in decedent’s gross_estate it also appears that some assets were transferred to various entities over time generally without any consideration still other assets appear to have been transferred shortly before decedent’s death in an attempt to exclude the assets from decedent’s gross_estate in one instance it appears that daughter without authority transferred or attempted to transfer assets out of trust shortly before decedent’s death it is a well established legal principle that the form of a transaction will be recognized for federal tax purposes only if it comports with the substance of the transactions see 364_us_361 293_us_465 in appropriate situations the courts have demonstrated a willingness to disregard transfers undertaken to avoid or reduce transfer_taxes compare estate of murphy tcmemo_1990_472 court applied substance_over_form_doctrine and disregarded multiple transfers where the sole purpose of the transfers was to fragment a controlling_interest in a corporation with estate of frank v commissioner tcmemo_1995_132 court declined to apply substance_over_form_doctrine to disregard the form of transfers courts have also rejected attempts to avoid taxation of the control value of stock holding through fragmentation of a controlling_interest see estate of cidulka v commissioner tcmemo_1996_149 donor’s gifts of minority stock interests to shareholders followed by a redemption of donor’s interest in the corporation treated as a single transfer of a controlling_interest estate of 42_fsupp2d_700 w d tex transfer of one-half of donor’s stock to donor’s spouse followed by a transfer of stock by spouse and donor to children treated as one gift by donor of the entire block the application of the substance_over_form_doctrine in any case is highly factual and depends upon whether there was substance to the transactions or whether the transactions were primarily to reduce or avoid federal transfer_taxes further factual development is necessary to make this determination with respect to transfers of assets by daughter there is no indication that daughter had authority either as a trustee or by virtue of a power_of_attorney to make such transfers there is also no indication that any consideration was received for the transfers an amendment to trust names daughter as a successor trustee but only in the event of decedent’s death inability or unwillingness to act as trustee should it ultimately be determined that daughter held a power_of_attorney the explicit authority contained in the power_of_attorney should be examined in estate of swanson v united_states no fed cir date u s app lexis decedent’s attorney-in-fact made separate gifts of decedents property shortly before decedent died although the power holder testified that the decedent agreed to the gifts the power_of_attorney held no express authorization for making gifts the court held that under california law broad language in the power conferring authority to sell exchange transfer or convey property for the benefit of the principal does not authorize a conveyance as a gift accordingly the gifts were not authorized under the power and the gifts were includible under sec_2038 because the decedent retained the power_to_revoke the gifts finally any authorized transfers that constituted completed gifts should be subject_to gift_tax if gifts were made during life and a gift_tax_return was not filed the statute_of_limitations on assessments should still be open further in any event any completed gifts would constitute adjusted_taxable_gifts under sec_2001 and should be reflected in the estate_tax computation case development hazards and other consideration sec_11 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions paul f kugler associate chief_counsel passthroughs and special industries by george masnik chief branch cc psi br4
